


117 HR 2721 IH: Clean Commute for Kids Act of 2021
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2721
IN THE HOUSE OF REPRESENTATIVES

April 21, 2021
Mr. Cárdenas (for himself and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To reauthorize the Clean School Bus Program.


1.Short titleThis Act may be cited as the Clean Commute for Kids Act of 2021. 2.Clean School Bus Program (a)In generalSection 741 of the Energy Policy Act of 2005 (42 U.S.C. 16091) is amended to read as follows:

741.Clean School Bus Program
(a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
(2)Clean school busThe term clean school bus means a school bus that is a zero-emission school bus. (3)Community of colorThe term community of color means any geographically distinct area the population of color of which is higher than the average population of color of the State in which the community is located.
(4)Eligible contractorThe term eligible contractor means a contractor that is a for-profit, not-for-profit, or nonprofit entity that has the capacity— (A)to sell clean school buses, or charging or other equipment needed to charge or maintain clean school buses, to individuals or entities that own a school bus or fleet of school buses; or
(B)to arrange financing for such a sale. (5)Eligible recipient (A)In generalSubject to subparagraph (B), the term eligible recipient means—
(i)1 or more local or State governmental entities responsible for— (I)providing school bus service to 1 or more public school systems; or
(II)the purchase of school buses; (ii)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511));
(iii)a nonprofit school transportation association; or (iv)1 or more contracting entities that provide school bus service to 1 or more public school systems.
(B)Special requirementsIn the case of eligible recipients identified under clauses (iii) and (iv) of subparagraph (A), the Administrator shall establish timely and appropriate requirements for notice and may establish timely and appropriate requirements for approval by the public school systems that would be served by buses purchased using award funds made available under this section. (6)Indigenous communityThe term indigenous community means—
(A)a federally recognized Indian Tribe; (B)a State-recognized Indian Tribe;
(C)an Alaska Native or Native Hawaiian community or organization; or (D)any other community of indigenous people, including communities in other countries.
(7)Low incomeThe term low income means an annual household income equal to, or less than, the greater of— (A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and
(B)200 percent of the Federal poverty line. (8)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with low income.
(9)School busThe term school bus has the meaning given the term schoolbus in section 30125(a) of title 49, United States Code. (10)Scrap (A)In generalThe term scrap means, with respect to a school bus engine replaced using funds awarded under this section, to recycle, crush, or shred the engine within such period and in such manner as determined by the Administrator.
(B)ExclusionThe term scrap does not include selling, leasing, exchanging, or otherwise disposing of an engine described in subparagraph (A) for use in another motor vehicle in any location. (11)SecretaryThe term Secretary means the Secretary of Energy.
(12)Zero-emission school busThe term zero-emission school bus means a school bus with a drivetrain that produces, under any possible operational mode or condition, zero exhaust emission of— (A)any air pollutant that is listed pursuant to section 108(a) of the Clean Air Act (42 U.S.C. 7408(a)) (or any precursor to such an air pollutant); and
(B)any greenhouse gas. (b)Program for replacement of existing school buses with clean school buses (1)EstablishmentThe Administrator, in consultation with the Secretary, shall establish a program for—
(A)making awards on a competitive basis of grants, rebates, and low-cost revolving loans to eligible recipients for the replacement of existing school buses with clean school buses; and (B)making awards of contracts to eligible contractors for providing rebates and low-cost revolving loans for the replacement of existing school buses with clean school buses.
(2)ApplicationsAn applicant for an award under this section shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— (A)a written assurance that—
(i)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair, or at any manufacturing operation, that is financed, in whole or in part, by an award under this section, shall be paid wages at rates not less than those prevailing in a similar firm or on similar construction in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code; and (ii)the Secretary of Labor shall, with respect to the labor standards described in this clause, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code;
(B)a certification that no public work or service normally performed by a public employee will be privatized or subcontracted in carrying out a project funded by the award; (C)to ensure a fair assessment of workforce impact related to an award under this section, a detailed accounting with respect to relevant employees, including employees in each of management, administration, operations, and maintenance, of the eligible recipient at the time of the application, including—
(i)the number of employees, organized by salary; (ii)the bargaining unit status of each employee;
(iii)the full- or part-time status of each employee; and (iv)the job title of each employee; and
(D)a description of coordination and advance planning with the local electricity provider. (3)Eligible manufacturers (A)In generalThe Administrator shall maintain and make publicly available a list of manufacturers of clean school bus manufacturers from whom recipients of awards under this section may order clean school buses.
(B)CriteriaThe Administrator shall establish a process by which manufacturers may seek inclusion on the list established pursuant to this subparagraph, which process shall include the submission of such information as the Administrator may require, including— (i)a disclosure of whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the manufacturer in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws; and
(ii)specific information regarding the actions the manufacturer will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the manufacturer will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws. (4)Priority of applications—
(A)Highest priorityIn making awards under paragraph (1), the Administrator shall give highest priority to applicants that propose to replace school buses that serve the highest number of students (measured in absolute numbers or percentage of student population) who are eligible for free or reduced price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). (B)Additional priorityIn making awards under paragraph (1), the Administrator shall give priority to applicants that propose to complement the assistance received through the award by securing additional sources of funding for the activities supported through the award, such as through— 
(i)public-private partnerships with electric companies;  (ii)grants from other entities; or 
(iii)issuance of school bonds. (5)Use of school bus fleetAll clean school buses acquired with funds provided under this section shall—
(A)be operated as part of the school bus fleet for which the award was made for not less than 5 years; (B)be maintained, operated, charged, and fueled according to manufacturer recommendations or State requirements; and
(C)not be manufactured or retrofitted with, or otherwise have installed, a power unit or other technology that creates air pollution within the school bus, such as an unvented diesel passenger heater. (6)Awards (A)In generalIn making awards under paragraph (1), the Administrator may make awards for up to 100 percent of the replacement costs for clean school buses, provided that such replacement costs shall not exceed 110 percent of the amount equal to the difference between the cost of a clean school bus and the cost of a diesel school bus.
(B)Structuring awardsIn making an award under paragraph (1)(A), the Administrator shall decide whether to award a grant, rebate, or low-cost revolving loan, or a combination thereof, based primarily on— (i)how best to facilitate replacing existing school buses with clean school buses; and
(ii)the preference of the eligible recipient. (C)Included costsAwards under paragraph (1) may pay for—
(i)acquisition and labor costs for charging or other infrastructure needed to charge or maintain clean school buses; (ii)workforce development and training, to support the maintenance, charging, and operations of electric school buses; and
(iii)planning and technical activities to support the adoption and deployment of clean school buses. (D)ExceptionIn the case of awards under paragraph (1) to eligible recipients described in subsection (a)(5)(A)(iv), the Administrator may make awards for up to 70 percent of the replacement costs for clean school buses, except that if such a recipient demonstrates, to the satisfaction of the Administrator, that its labor standards are equal to or exceed those of the public school system that would be served by the clean school buses acquired with an award under this section, the Administrator may make an award to such recipient for up to 90 percent of the replacement costs for clean school buses.
(E)RequirementsThe Administrator shall require, as a condition of receiving an award under this section, that award recipients— (i)do not, as a result of receiving the award—
(I)lay off, transfer, or demote any current employee; or (II)reduce the salary or benefits of any current employee or worsen the conditions of work of any current employee; and
(ii)provide current employees with training to effectively operate, maintain, or otherwise adapt to new technologies relating to clean school buses. (F)Buy America (i)In generalExcept as provided in clause (ii), any clean school bus or electric vehicle supply equipment purchased using funds awarded under this section shall comply with the requirements described in section 5323(j) of title 49, United States Code.
(ii)Exceptions
(I)WaiverThe Administrator may provide a waiver to the requirements describe in clause (i) in the same manner and to the same extent as the Secretary of Transportation may provide a waiver under section 5323(j)(2) of title 49, United States Code. (II)Percentage of components and subcomponentsThe Administrator may grant a waiver in accordance with section 5323(j)(2)(C) of title 49, United States Code, when a grant recipient procures a clean school bus or electric vehicle supply equipment using funds awarded under the program for which the cost of components and subcomponents produced in the United States—
(aa)for each of fiscal years 2021 through 2025, is more than 60 percent of the cost of all components of the clean school bus; and (bb)for fiscal year 2025 and each fiscal year thereafter, is more than 70 percent of the cost of all components of the clean school bus.
(7)Deployment and distributionThe Administrator shall— (A)to the maximum extent practicable, achieve nationwide deployment of clean school buses through the program under this section;
(B)ensure, as practicable, a broad geographic distribution of awards under paragraph (1) each fiscal year; (C)solicit early applications for large-scale deployments and, as soon as reasonably practicable, award grants for at least one such large scale deployment in a rural location and another in an urban location, subject to the requirement that each such award recipient—
(i)participate in the development of best practices, lessons learned, and other information sharing to guide the implementation of the award program, including relating to building out associated infrastructure; and (ii) cooperate as specified in subparagraph (D); and
(D)develop, in cooperation with award recipients, resources for future award recipients under this section. (8)Scrappage (A)In generalThe Administrator shall require the recipient of an award under paragraph (1) to verify, not later than 1 year after receiving a clean school bus purchased using the award, that the engine of the replaced school bus has been scrapped.
(B)ExceptionSubject to such conditions the Administrator determines appropriate, giving consideration to public health and reducing emissions of pollutants, the Administrator may waive the requirements of subparagraph (A) for school buses that meet— (i)the emission standards applicable to a new school bus as of the date of enactment of the Clean Commute for Kids Act of 2021; or
(ii)subsequent emission standards that are at least as stringent as the standards referred to in clause (i). (c)Education and outreach (1)In generalNot later than 90 days after the date of enactment of the Clean Commute for Kids Act of 2021, the Administrator shall develop an education and outreach program to promote and explain the award program under this section.
(2)Coordination with stakeholdersThe education and outreach program under paragraph (1) shall be designed and conducted in conjunction with interested national school bus transportation associations, labor unions, electric utilities, manufacturers of clean school buses, manufacturers of components of clean school buses, clean transportation nonprofit organizations, and other stakeholders. (3)ComponentsThe education and outreach program under paragraph (1) shall—
(A)inform, encourage, and support potential award recipients on the process of applying for awards and fulfilling the requirements of awards; (B)describe the available technologies and the benefits of the technologies;
(C)explain the benefits of participating in the award program; (D)make available information regarding best practices, lessons learned, and technical and other information regarding—
(i)clean school bus acquisition and deployment; (ii)the build-out of associated infrastructure and advance planning with the local electricity supplier;
(iii)workforce development and training; and (iv)any other information that, in the judgment of the Administrator, is relevant to transitioning to and deploying clean school buses;
(E)make available the information provided by the Secretary pursuant to subsection (d); (F)in consultation with the Secretary, make information available about how clean school buses can be part of building community resilience to the effects of climate change; and
(G)include, as appropriate, information from the annual report required under subsection (g). (d)DOE assistance (1)Information gatheringThe Secretary shall gather, and not less than annually share with the Administrator, information regarding—
(A)vehicle-to-grid technology, including best practices and use-case scenarios; (B)the use of clean school buses for community resilience; and
(C)technical aspects of clean school bus management and deployment. (2)Technical assistanceThe Secretary shall, in response to a request from the Administrator, or from an applicant for or recipient of an award under this section, provide technical assistance in the development of an application for or the use of award funds.
(e)Administrative costsThe Administrator may use, for the administrative costs of carrying out this section, not more than two percent of the amounts made available to carry out this section for any fiscal year. (f)Annual reportNot later than January 31 of each year, the Administrator shall submit to Congress a report that—
(1)evaluates the implementation of this section; (2)describes—
(A)the total number of applications received for awards under this section; (B)the number of clean school buses requested in such applications;
(C)the awards made under this section and the criteria used to select the award recipients; (D)the awards made under this section for charging and fueling infrastructure;
(E)ongoing compliance with the commitments made by manufacturers on the list maintained by the Administrator under subsection (b)(3); (F)the estimated effect of the awards under this section on emission of air pollutants, including greenhouse gases; and
(G)any other information the Administrator considers appropriate; and (3)describes any waiver granted under subsection (b)(5)(B) during the preceding year.
(g)Authorization of appropriations
(1)In generalThere is authorized to be appropriated to the Administrator to carry out this section, to remain available until expended, $2,500,000,000 for each of fiscal years 2022 through 2031. (2)AllocationOf the amount authorized to be appropriated for carrying out this section for each fiscal year, no less than $1,000,000,000 shall be used for awards under this section to eligible recipients proposing to replace school buses to serve a community of color, indigenous community, low-income community, or any community located in an air quality area designated pursuant to section 107 of the Clean Air Act (42 U.S.C. 7407) as nonattainment..
(b)Technical amendment To strike redundant authorizationThe Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (commonly referred to as SAFETEA–LU) is amended— (1)by striking section 6015 (42 U.S.C. 16091a); and
(2)in the table of contents in section 1(b) of such Act, by striking the item relating to section 6015.  